Title: To James Madison from John Armstrong, 8 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Albany 8th. Nov. 1813.
        
        I arrived at this place late last night from the neiborhood of Ogden’sburgh and shall remain here untill the results of our pending operations be known.
        On the 28th. the troops were prepared for descending the St. Laurens and waited only the arrival of Col. Randolph’s detachment, to begin the movement. On the 30th. Brown’s brigade had reached the mouth of French Creek (opposite to Gananoque river.) Other Corps would follow

in succession and on the night of the 1st. or 2d. the whole would pass the enemy’s fortress at Prescott. Since the 1st. the weather has been moderate and I have no doubt but that, by to-day, the army will be near Montreal.
        The enemy made an attempt to draw Gen. Hampton into action a few days ago. This was unquestionably what he ought to have done, as it will be easier to beat our divisions seperately, than after a junction is formed. The Gen. was not ignorant of his motives and wisely declined the invitation. Our loss is about 50.
        The enemy having abandoned the country between Lakes Erie & Ontario, I have ordered Mc.Arthur’s brigade to Sackett’s harbor, where, with Scot’s detachment and the convalescents of the hospital, we shall soon have a force sufficient to check the garrison of Kingston & secure from it’s attacks our fleet during the winter—perhaps to do more.
        I have suggested to Gen. Harrison that the present moment and impressions ought to be seized to settle the peace and safety of our western frontier—and that (to produce a similar effect to the South) it would be well to send some of the warriors of the Wise, who have sued for peace, to the Creek nation, with instructions only to tell the story of their defeat by us & abandonment by the British.
        Hull’s trial should now go on—& from its proximity to the army, this place should be chosen for holding it. I have the honor to be Sir, with the highest respect Your most obedt servt.
      